Citation Nr: 1301977	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  06-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge in January 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) in a decision issued in July 2011, and that portion of the decision was later vacated pursuant to an August 2012 United States Court of Appeals for Veterans Claims (Court) Order, which granted the parties' August 2012 Joint Motion for Remand (Joint Motion).  The case has now been returned to the Board for further action in accordance with the mandates of the Joint Motion.

The Board has assumed jurisdiction over the issue of entitlement to an annual clothing allowance pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41   (1999).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

In the August 2012 Joint Motion for Remand, the parties determined that the Board erred by failing to ensure substantial compliance with its June 2009 remand instructions.   Specifically, the parties determined that, in denying the Veteran's TDIU claim, the Board relied on an inadequate examination report.  Thus, the Board must remand this matter for compliance with the August 2012 order granting the parties' Joint Motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand);  cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Additionally, the record reflects that in December 2002, the Veteran submitted a notice of disagreement with a December 2002 rating action denying his claim of entitlement to an annual clothing allowance for 2002.  While the RO's receipt of the Veteran's notice of disagreement was acknowledged in a February 2006 deferred rating decision, the record does not reflect the Veteran was provided with a statement of the case.  Accordingly, that claim must be remanded for such action.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address whether the Veteran's service-connected disabilities both individually and as a whole render him unable to secure or follow a substantially gainful occupation.  The examiner is asked to review the Veteran's claims folder and note in his/her examination report that such a review was conducted. 

The examiner should then state whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (including bilateral pes planus with a history of plantar warts on the left foot and painful callosities on both feet, degenerative joint disease of the bilateral feet, and right foot plantar warts).  The examination report must include a complete rationale for all opinions and conclusions expressed, including consideration of the Veteran's particular education, training, and work history.  The examiner's rationale should specifically address the VA vocational records associated with the claims file (as the 2010 VA examination was deemed inadequate because the examiner's rationale did not discuss those records, noting particularly a February 2006 Vocational Evaluation Report that went unaddressed) and, further, should provide an objective assessment of the Veteran's capability to perform work (as the 2010 examiner appears to have based his/her opinion solely on the Veteran's own statements regarding his willingness to work).

2.  Then, if the matter is not otherwise documented as complete, issue a statement of the case with regard to the Veteran's claim for an annual clothing allowance, to include notification of the need to timely file a Substantive Appeal to perfect his appeal of this issue.

3.  Then, readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case that addresses actions taken since the issuance of the last supplemental statement of the case, and given the opportunity to respond.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


